UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6860



JAMES ALVIN BOULWARE,

                                              Plaintiff - Appellant,

          versus


GEORGE V. LAUGHRUN, II, Private Attorney; ZORO
J. GUICE, JR.,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-02-171-MU)


Submitted:   July 18, 2002                 Decided:    July 25, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Alvin Boulware, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James    Alvin   Boulware   appeals   the   district   court’s   order

denying relief on his complaint brought under 42 U.S.C.A. § 1983

(West Supp. 2002) and 42 U.S.C. § 1985(2) (1994).       We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Boulware v. Laughrun, No. CA-02-171-MU (W.D.N.C. filed

May 15, 2002; entered Mary 16, 2002).        We deny Boulware’s motion

for a certificate of appealability as unnecessary.            We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                 AFFIRMED




                                    2